Citation Nr: 0822626	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for residuals of 
bilateral trench foot.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral 
hydrocele.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In correspondence received in August 2006, the veteran 
expressed his desire to attend a hearing before a Veterans 
Law Judge at the RO; however, later that same month, the 
veteran withdrew that request.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have a disability of either hip.

3.  The veteran does not have residuals of trench foot of 
either foot.

4.  Hearing loss disability was not present in service, and 
any current hearing loss disability is not etiologically 
related to service.

5.  The veteran does not have tinnitus.

6.  A hydrocele was not present in service and is not 
etiologically related to service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  A bilateral hip disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Residuals of bilateral trench foot were not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

6.  Bilateral hydrocele was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letters mailed in November and December 2004, 
prior to its initial adjudication of these claims.

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until July 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of the veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims was no more than 
harmless error.

The Board notes that the veteran's original claims folder was 
lost.  All indicated development has been undertaken to 
obtain the veteran's service medical records and alternative 
records.  The RO made a formal finding of the unavailability 
of service medical records.  In this case, the absence of 
service medical records is of no significance since the 
veteran has stated that he did not receive treatment for any 
of the claimed disabilities during service and that he did 
not undergo a separation examination.

The RO has obtained the veteran's service personnel records 
and VA outpatient records.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to any of the claims and that a 
VA medical opinion addressing the etiology of the claimed 
disabilities has not been obtained, but has determined that 
VA has no duty to provide an examination or obtain a medical 
opinion in this case because there is no reasonable 
possibility that such development would result in evidence to 
substantiate any of the claims.  In this regard, the Board 
notes that the record contains no medical evidence of hearing 
loss or a hydrocele until more than thirty years following 
the veteran's discharge from service, no medical evidence 
suggesting that either disorder is related to service, and no 
medical evidence of any of the other claimed disabilities.  

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of these 
claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.



General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, the service medical records are 
unavailable and the veteran acknowledges that he did not 
receive treatment for any of the claimed disabilities during 
service.  

The post-service medical evidence shows that the veteran was 
found to have bilateral hydrocele when he was seen by VA on 
an outpatient basis in October of 2003.  At that time he gave 
a history of testicular swelling that had progressively 
worsened over the last three years.  There is nothing in this 
medical record or any of the other medical evidence of record 
suggesting that a hydrocele was present in service or is 
etiologically related to service.  Similarly, the veteran was 
noted to have right ear hearing impairment in December 2003, 
but this was attributed to cerumen build up.  There is no 
medical evidence showing that he has hearing loss disability 
in either ear or that any hearing impairment in either ear is 
etiologically related to service.

Although the veteran complained of bilateral hip pain when he 
was seen by VA in December 2003, he was not found to have a 
disorder of either hip at that time and there no other 
medical evidence of a hip disability.  In addition, he was 
found to have interdigital intertrigo in February 2004, but 
there is no medical evidence showing that he has ever been 
found to have trench foot or any residual thereof.  Moreover, 
there is no indication in the post-service medical evidence 
that the veteran has PTSD or tinnitus.

Although the Board has considered the veteran's statements to 
the effect that he has these claimed disabilities as a result 
of his military service, his statements do not constitute 
competent evidence of the claimed disabilities or of a nexus 
between the claimed disabilities and the veteran's active 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for these 
claimed disabilities.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for residuals of bilateral 
trench foot is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hydrocele is 
denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


